DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the An reference (CN 109501565 A) in view of the Park reference (DE 10 2004 061 563 B3).
6.	Regarding claim 1, the An reference discloses:
a drive assembly (FIG. 3) for a motor vehicle [Abstract], said drive assembly comprising:
a drive (motor), a drive housing (6), and a fastening means (1),
wherein the drive (motor) is arranged in the drive housing (6), 
wherein either the drive housing (6) is configured to be fastened on a carrier (8) by way of the fastening means (9, 10),
wherein the fastening means comprises a plurality of vibration damping means (21) and sleeve elements (3), and
wherein the sleeve elements surround the vibration damping means (FIG. 2).
The An reference discloses the invention as essentially claimed.  However, the An reference fails to disclose a transmission that is configured to be driven by the drive, a transmission housing, and the transmission is arranged in the transmission housing.  
	The Park reference teaches it is conventional it the art of drives for transmissions to provide as taught in [Abstract] a transmission that is configured to be driven by the drive (100), a transmission housing (300), and the transmission is arranged in the transmission housing [Paragraph 0026].  Such configurations/structures would allow for more stability and durability [Abstract].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the An reference, such that the An reference fails to disclose a transmission that is configured to be driven by the drive, a transmission housing, and the transmission is arranged in the transmission housing, as clearly suggested and taught by the Park reference, in order to allow for more stability and durability [Abstract].  
7.	Regarding claim 2, the An reference further discloses:
wherein the drive housing (6) is configured to be fastened on a single carrier (8) by way of the fastening means (1).
8.	Regarding claim 3, the An reference further discloses:
wherein the vibration damping means (21) is of ring-shaped design (FIG. 2).
9.	Regarding claim 4, the An reference further discloses:
wherein the fastening means (1) comprises fastening elements (9, 10), wherein the vibration damping means, in each case, comprise a through-opening through each of which one of the fastening elements is passed, and wherein the fastening elements are fastened on the drive housing (FIG. 2).
10.	Regarding claim 5, the An reference further discloses:
wherein the fastening elements are bolts or screws (9, 10).
11.	Regarding claim 6, the An reference further discloses:
wherein the fastening means (1) comprises an intermediate component (51), wherein the intermediate component is fastened firmly on the drive housing (FIG. 2).
12.	Regarding claim 7, the An reference further discloses:
wherein the fastening means comprises three vibration damping means (FIG. 2).
13.	Regarding claim 8, the An reference further discloses:
wherein the drive housing (6) is fastened on the carrier by way of the fastening means (1).
 The An reference discloses the invention as essentially claimed.  However, the An reference fails to disclose wherein the drive assembly comprises a further fastening means, and wherein the further fastening means comprises a plurality of further vibration damping means, by way of which the transmission housing is fastened on a further carrier.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein the drive assembly comprises a further fastening means, and wherein the further fastening means comprises a plurality of further vibration damping means, by way of which the transmission housing is fastened on a further carrier, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 (VI-B).  
14.	Regarding claim 9, the An reference further discloses:
wherein the component (6) is configured to be fastened on the carrier (8) by way of the vibration damping means (21) of the fastening means (1), and wherein the drive assembly (FIG. 2) is free from further vibration damping means by way of which the drive housing is fastened on the carrier (FIG. 2).
The An reference discloses the invention as essentially claimed.  However, the An reference fails to disclose the component is the transmission housing.
The Park reference teaches it is conventional it the art of drives for transmissions to provide as taught in [Abstract] that the component is a transmission housing.  [Paragraph 0026].  Such configurations/structures would allow for more stability and durability [Abstract].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the An reference, such that the An 
reference fails to disclose a component that is a transmission housing, as clearly suggested and taught by the Park reference, in order to allow for more stability and durability [Abstract].  15.	Regarding claim10, the An reference further discloses:
a motor vehicle comprising the drive assembly as claimed in claim 1 [Abstract], wherein the motor vehicle comprises the carrier (8).
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747